CRICHTON, J.,
additionally concurs and assigns reasons.
hi concur in the denial of this writ application. I writé separately to note that the lower courts properly granted the City, of Shereveport’s motion for summary judgment. Plaintiffs’ evidence demonstrated only the possibility of a causative event, supported solely by speculation and conjecture. Accordingly, absent the necessary medical evidence regarding causation, plaintiffs have failed to 'overcome their burden on summary judgment and denial of this writ application is appropriate.-